DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “the control unit” recited in lines 14-15 lacks antecedent basis.
Claims 10 and 13 are automatically rejected to for the reason as set forth in rejected independent claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki (US 2018/0262887 A1) in view of Kwon et al (US 2013/0003689 A1).
Regarding claim 1, Futaki discloses a communication device that operates as a terminal (Fig. 3, RSU 120) under control of a base station (Fig. 3, eNB 130), the communication device 5comprising circuitry configured to: 
transmit and receive wireless signals (Fig. 11, RF transceiver 1101);  
control transmission of data (Fig. 11, processor 1104) using a predetermined resource pool 10(61st and 62nd paragraphs, V2X configuration may indicate a radio resource pool to be used by the RSU 120 for autonomous resource selection for V2X service),  
control implementation of relay communication for a packet within the predetermined resource pool on a basis of at least one of information received from the base station, information received from 15another terminal, or information obtained from the terminal itself during packet reception (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE to transmit V2X report message to the network.  In 85th paragraph and Fig. 8, RSU 120 receives from the UE 100, V2X report information 870 and then forwards this information to the eNB 130.  Herein, the resource used by the RSU for relaying information is the resource selected from the radio resource pool configured for used by RSU, 61st and 62nd paragraphs and/or Fig. 4, block 403, V2X configuration for use by RSU 120).
Futaki does not disclose determine implementation of relay communication on a basis of information regarding a method of allocating a resource for transmission of the packet, the information being obtained from a transmission source terminal of the packet.  Kwon that the source device requests a resource from the AP and broadcasts allocated resource period information and the relay device may move to the corresponding period to operate a relay operation based on the broadcasted allocation information (218th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include source resource reservation in Futaki’s system, as suggested by Kwon, for relaying communication to support source required QoS.

Regarding claim 2, Futaki discloses that wherein 20the circuitry is further configured to determine implementation of relay communication on a basis of information that is received from the base station (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE) and that th paragraph, the V2X support information, transmitted by the work, includes V2X area list in which V2X service is provided.  Herein, the V2X service is provided by the RSU).

Regarding claim 3, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of an instruction for 30implementation of relay communication (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE) or an instruction for stop of relay communication from the base station.

Regarding claim 5, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of priority information of the packet obtained from a transmission source terminal of 15the packet (76th and 78th paragraphs, RSU may inspect content of the notification of the UE before relay the information.  The notification may be a message regarding an emergency stop or accident or weather or etc...  Emergency message is a prioritized message).

Regarding claim 6, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay 20communication on a basis of freshness information of the packet obtained from a transmission source terminal of the packet (76th and 77th paragraphs, RSU may inspect content of the notification.  When the content of the notification satisfies a condition, e.g., related to a category, group, or service, the RSU relays information).

Regarding claim 8, Futaki discloses that wherein the circuitry is further configured to determine implementation of relay communication on a basis of at least one of ira congestion level of a channel used for communication of the packet, a state of the channel, retransmission information of the 10packet, or position information of the terminal itself (34th paragraph, RSU may report information based on the area managed by the RSU).

Regarding claim 20, Futaki discloses a communication method in a communication device 25that operates as a terminal under control of a base station, the communication method comprising steps of:
receiving a packet in a predetermined resource pool (61st and 62nd paragraphs, V2X configuration may indicate a radio resource pool to be used by the UE 100 or the RSU 120 for autonomous resource selection for V2X service.  In 85th paragraph and Fig. 8, RSU 120 receives V2X report information from the UE 100.  Herein, the information must be received in a resource of the resource pool allocated by the network); and 
controlling implementation of relay communication 30for the packet on a basis of at least one of information received from the base station, information received from73 another terminal, or information obtained from the terminal itself (63rd paragraph, network 410 may transmit configuration to RSU to serve as a relay UE to transmit V2X report message to the network.  In 85th paragraph and Fig. 8, RSU 120 receives from the UE 100, V2X report information 870 and then forwards this information to the eNB 130).
Futaki does not disclose determine implementation of relay communication on a basis of information regarding a method of allocating a resource for transmission of the packet, the information being obtained from a transmission source terminal of the packet.  Kwon that the source device requests a resource from the AP and broadcasts allocated resource period information and the relay device may move to the corresponding period to operate a relay operation based on the broadcasted allocation information (218th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include source resource reservation in Futaki’s system, as suggested by Kwon, for relaying communication to support source required QoS.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Futaki and Kwon in view of Haustein et al (US 2010/0275082 A1).
th and 77th paragraphs).  Futaki does not disclose that wherein the circuitry is further configured to determine implementation of relay communication on a basis of the freshness information obtained from at least one of a number of relay hops of the packet, a relay path of the packet, a generation time 30or transmission time of the packet, or a generation area or transmission area of the packet, the freshness70 information being obtained from a transmission source terminal of the packet.  Haustein discloses relaying packet based on time stamp within the packet (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relay information based on time stamp of the packet in Futaki’s system, as suggested by Haustein, to enable packet delivery on time and efficiently.  

Allowable Subject Matter
	Claims 14 and 17-19 are allowed.
Claims 9, 10 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 7 that the combined art fails to teach that the resource for transmission of the packet is obtained from a transmission source terminal of the packet.  In particular, Kwon discloses in Fig. 4 that the reservation resource transmitted from the coordinator.  Examiner respectfully disagrees.  Kwon that the source device requests a resource from the AP and broadcasts allocated resource period information and the relay device may move to the corresponding period to operate a relay operation based on the broadcasted allocation information (218th paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472